Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Katano (JP2007280696 as cited within the IDS submitted on 12/2/2020). However, Katano discloses a different structure then the instant claimed invention, and thus is silent to a second wall connected to the first wall and located between the firs wall and the central axis and a third region on a side of the central axis from the second wall. Other notable references include Sugawara (US 2003/0148167) that using an ejector in place of the instant claimed pipe configuration. However, an ejector would not have the same configuration as the instant claimed invention as the instant claimed structure is not conducive to the Venturi effect. Kanno (US 2006/0073367) shows the gasses just mixing in the pipe. Heidrich (US 2010/0136454) shows the connection as a three-way valve. Heo (US 2013/0164643) shows the use of a valve and then later a mixer. Thus, the instant claimed invention is deemed novel and non-obvious over the prior arts of record and contributes to the advancement of flow passages within a fuel cell system. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728. The examiner can normally be reached 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724